DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 28 December 2020 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 December 2020.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:
Claim 1, line 3: “the first face” should read “the first face of the first layer”.
Claim 1, line 6: “the second face” should read “the second face of the second layer”.
Claim 17, line 4: “the first face” should read “the first face of the first layer”.
Claim 17, line 8: “the second face” should read “the second face of the second layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 13, it is unclear if the cap sheet is an additional layer or is the same as the first coating including silicone that is recited in claim 1. For examination purposes, the cap sheet has been interpreted as being the same layer as the first coating including silicone.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2008/0199704 A1, hereinafter “Ho”) in view of Swiderski et al. (Urethane Acrylate Oligomers and UV/EB Curing: A Disruptive Technology for Traditional Urethane Prepolymers, hereinafter “Swiderski”).

    PNG
    media_image1.png
    368
    528
    media_image1.png
    Greyscale
With respect to claims 1-2, Ho discloses a protective film comprising a first polyurethane layer 12, a second TPU layer 14, and a PSA layer 16 ([0032]). Ho further 
Ho does not disclose where the first layer includes a polyurethane acrylate.
Swiderski teaches urethane acrylates are very hard and are ideal for scratch resistant coatings, i.e. urethane acrylates are useful in protective coatings (page 7, “Conclusions”, 2nd paragraph).
Ho and Swiderski are analogous inventions in the field of protective coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Ho to be a urethane acrylate as taught by Swiderski in order to provide a coating that is very hard and is scratch resistance (Swiderski, page 7, “Conclusions”, 2nd paragraph).
With respect to claim 7, Ho discloses curing the polyurethane ([0026)], but does not disclose a photoinitiator.
Swiderski teaches the use of photoinitiators to make urethane acrylates (Swiderski, page 3, paragraph under “Scheme 3 – Cure of a Urethane Prepolymer”). Thus, since the first layer is made of urethane acrylate, then it would have been obvious to one of ordinary skill in the art that the first layer must also contain a photoinitiator in order to be cured.
With respect to claim 11, 
With respect to claim 12, Ho discloses a PSA comprising acrylic, i.e. including a member being acrylic ([0043-0044]).

    PNG
    media_image1.png
    368
    528
    media_image1.png
    Greyscale
With respect to claim 13, Ho discloses the layer 18 is a carrier web or liner ([0032]), which is made from silicone ([0025]). As seen in Fig. 1 below, the layer 18 is adjacent the first face of the first layer 12. Thus, the layer 18 corresponds to the cap sheet adjacent the first face of the first layer and providing the first coating including silicone as presently claimed. 
With respect to claim 14, Ho discloses a release liner 20 that contacts the second coating including the pressure sensitive adhesive on the second face of the second layer, as shown in Fig. 1 below ([0032]).
    PNG
    media_image1.png
    368
    528
    media_image1.png
    Greyscale

With respect to claims 15-16, Ho discloses the multilayer protective film is used to protect surfaces ([0001]) such as a vehicle body part that has a painted surface ([0007]), i.e. the protective film is applied to a painted surface. While there is no explicit teaching from Ho in view of Swiderski of contacting the surface with the coating including the PSA from the second face of the second layer, given that a PSA layer is .
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2008/0199704 A1) in view of Swiderski et al. (Urethane Acrylate Oligomers and UV/EB Curing: A Disruptive Technology for Traditional Urethane Prepolymers), hereinafter “modified Ho”, as applied to claim 1 above, and further in view of SpecialChem (Bomar® BR-7432GI30, hereinafter “SpecialChem”).
With respect to claims 3-4, modified Ho does not teach wherein the polyurethane acrylate is based on a member of a group consisting of a polyester, a polycarbonate, and a combination thereof, where the member includes two, three, or four acrylate functionalities that subsequently polymerize to form the polyurethane acrylate.
SpecialChem teaches Bomar® BR-7432GI30 is a polyester urethane diacrylate, i.e. is a polyurethane acrylate based on a polyester member and having two acrylate functionalities that subsequently polymerize to form the polyurethane acrylate (SpecialChem, page 1, 1st paragraph). SpecialChem further teaches Bomar® BR-7432GI30 imparts toughness, has high tensile strength, and provides impact and abrasion resistance, weathering resistance, and solvent resistance (SpecialChem, page 1, 1st paragraph).
Modified Ho and SpecialChem are analogous inventions in the field of polyurethane acrylates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane acrylate of modified Ho to be the polyester urethane diacrylate as taught by SpecialChem in order to provide a layer having toughness, high tensile strength, impact and abrasion resistance, weathering resistance, and solvent resistance (SpecialChem, page 1, 1st paragraph).
With respect to claim 5, SpecialChem teaches Bomar® BR-7432GI30 is a polyester urethane diacrylate, i.e. is a polymer. Polymers are inherently a plurality of members polymerized together to form the polymer; thus, since Bomar® BR-7432GI30 is a polyester urethane diacrylate, then the monomers, i.e. plurality of members that polymerize to form the polymer, consist of a polyester having two acrylate functionalities that polymerize to form the polyurethane acrylate.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. as being unpatentable over Ho et al. (US 2008/0199704 A1) in view of Swiderski et al. (Urethane Acrylate Oligomers and UV/EB Curing: A Disruptive Technology for Traditional Urethane Prepolymers), hereinafter “modified Ho”, as applied to claim 1 above, and further in view of Wang et al. (Synthesis and Characterization of Novel UV-curable Fluorinated Polyurethane-acrylate Copolymer, hereinafter “Wang”).
With respect to claim 6, modified Ho does not teach wherein the polyurethane acrylate is fluorinated.
Wang teaches fluorinated polyurethane acrylates exhibit improved water resistance (page 315, “3.3 Water Absorption”).
Modified Ho and Wang are analogous inventions in the field of urethane acrylates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the urethane acrylate of modified Ho to be fluorinated as taught by Wang in order to provide a urethane acrylate with improved water resistance (Wang, page 315, “3.3 Water Absorption”).
Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2008/0199704 A1) in view of Swiderski et al. (Urethane Acrylate Oligomers and UV/EB Curing: A Disruptive Technology for Traditional Urethane Prepolymers), hereinafter “modified Ho”, as applied to claim 1 above, and further in view of BYK (BYK-UV 3505).
With respect to claims 8-9, modified Ho does not teach wherein the first layer includes a silicone modified additive, nor wherein the silicone modified additive includes an acrylated polydimethylsiloxane.
BYK teaches BYK-UV 3505 is a multi-acrylic modified polydimethylsiloxane (page 1, “Composition”) and is used in radiation curable systems for improving scratch resistance (see page 1, sentence under “BYK-UV 3505”). BYK further teaches the use of BYK-UV 3505 in UV-curable systems (page 2, “Special Features and Benefits”).
Modified Ho and BYK are analogous inventions in the field of radiation curable systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UV-curable urethane acrylate layer of modified Ho to include BYK-UV 3505 as taught by BYK in order to provide a urethane acrylate layer having improved scratch resistance (BYK, page 1, sentence under “BYK-UV 3505”).

    PNG
    media_image1.png
    368
    528
    media_image1.png
    Greyscale
With respect to claim 17, Ho discloses a protective film comprising a first polyurethane layer 12, a second thermoplastic polyurethane (TPU) layer 14, and a pressure sensitive adhesive (PSA) layer 16 ([0032]). Ho further discloses the layer 18 is a carrier web or liner ([0032]), which is made from silicone ([0025]). Thus, the layer 18 corresponds to the cap layer having a first coating disposed thereon, the first coating including silicone as presently claimed. As can be seen in Fig. 1 below, the first polyurethane layer 12 contacts the layer 18, i.e. the first coating including silicone. Ho further discloses the second TPU layer 14 is a polycaprolactone-based thermoplastic polyurethane ([0004]). As can be seen in Fig. 1, the second layer 14 has a first and second face, the first face of the second layer contacts the second face of the first layer, and the second face of the second layer is coated with a PSA layer 16. Ho additionally discloses the layer 20 is a release liner ([0032]), and as seen in Fig. 1, the release liner 20 is adjacent the second face of the second layer and contacts the second coating including the PSA on the second face of the second layer. 
Ho does not discloses wherein the first layer includes a polyurethane acrylate and a silicone modified additive.
Swiderski teaches urethane acrylates are very hard and are ideal for scratch resistant coatings, i.e. urethane acrylates are useful in protective coatings (page 7, “Conclusions”, 2nd paragraph).
Ho and Swiderski are analogous inventions in the field of protective coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Ho to be a urethane acrylate as taught by Swiderski in order to provide a coating that is very hard and is scratch resistance (Swiderski, page 7, “Conclusions”, 2nd paragraph).
Ho in view of Swiderski does not teach wherein the first layer includes a silicone modified additive.
BYK teaches BYK-UV 3505 is a multi-acrylic modified polydimethylsiloxane (page 1, “Composition”) and is used in radiation curable systems for improving scratch resistance (page 1, sentence under “BYK-UV 3505”). BYK further teaches the use of BYK-UV 3505 in UV-curable systems (page 2, “Special Features and Benefits”).
Ho in view of Swiderski and BYK are analogous inventions in the field of radiation curable systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the urethane acrylate layer of Ho in view of Swiderski to include BYK-UV 3505 as taught by BYK in order to provide a urethane acrylate layer having improved scratch resistance (BYK, page 1, sentence under “BYK-UV 3505”). It is noted that since Ho in view of Swiderski teaches the urethane acrylate layer is UV cured (see Swiderski, page 3, sentence under “Scheme 3 – Cure of a Urethane Prepolymer”), so a person of ordinary skill in the art would incorporate BYK-UV 3505 in the UV curable layer since BYK-UV 3505 is used in radiation curable systems.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2008/0199704 A1) in view of Swiderski et al. (Urethane Acrylate Oligomers and UV/EB Curing: A Disruptive Technology for Traditional Urethane Prepolymers), , as applied to claim 1 above, and further in view of Zhang et al. (Study on photostabilization in situ of reactive hindered amine light stabilizers applied to UV-curable coatings, hereinafter “Zhang”).
With respect to claim 10, modified Ho does not teach wherein the first layer includes a member of a group consisting of an ultraviolet (UV) absorber, a hindered amine light stabilizer, and a combination thereof.
Zhang teaches the use of UV absorbers and hindered light amine stabilizers in UV-curable coatings in order to prevent or slow down photodegradation of polymers in the UV-curable coating (page 1, “Introduction”, “To prevent…hindered amine light stabilizers (HALS), are added.”).
Modified Ho and Zhang are analogous inventions in the field of UV-curable coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UV-curable urethane acrylate first layer of modified Ho to contain a UV absorber and a hindered amine light stabilizer as taught by Zhang in order to prevent or slow down the photodegradation of the layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571) 272-4450. The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787